OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of the felony offense of escape. After appellant pled true to two enhancement paragraphs, the trial judge sentenced appellant to thirty years’ confinement in the Texas Department of Corrections.1 The First Court of Appeals reversed the trial court and ordered an acquittal in a published opinion relying on two points of error. Bermen aka Johnny Hendricks v. State, 798 S.W.2d 8 (Tex.App. — Houston [1st Dist.] 1990). This Court granted the State’s petition for discretionary review to determine (1) whether the Court of Appeals erred in finding the evidence insufficient to support appellant’s conviction for felony escape and (2) whether the Court of Appeals correctly held that jail records showing the booking of appellant should be excluded under Rule *87803(8)(B) of the Texas Rules of Criminal Evidence.
After careful review of the court’s opinion, the briefs and the record, we conclude that our initial decision to grant review was improvident. See Tex.R.App.Pro. 202(k). As in cases where we refuse review, our decision to improvidently grant does not constitute an endorsement or adoption of the reasoning employed by the Court of Appeals.
Accordingly, the State’s petition for discretionary review is dismissed.
WHITE, J., dissents.

. Now the Texas Department of Criminal Justice, Institutional Division.